DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 30 April 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, 7-8, 11-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 2016/0155727 A1).
With respect to claim 1:	Lu teaches “a device (100) comprising a carrier (110) and a plurality of semiconductor chips (140) configured to generate radiation (paragraph 31), wherein - the carrier comprises a lead frame (110), and the lead frame comprises two connecting parts (128, 132) for external electrical contacting of the device (paragraph 34); - the semiconductor chips are arranged on the carrier (see Fig. 4); - the carrier is surrounded by a casing (170) at least in places along its entire circumference (see Fig. 4); - the casing forms a side face of the device at least in places (see Fig. 4); and the side face comprises traces of material removal (paragraph 42; the device 100 is made by splitting device 100’ along holes 116; and since material was removed, there are necessarily traces of material removal, such as the remnants of holes 116)”.
With respect to claim 3:	Lu teaches “wherein the casing is formed in one piece (paragraph 42)”.
With respect to claim 4:	Lu teaches “wherein the carrier comprises at least one web (unlabelled; see Fig. 4) which extends to the side face of the device and which is flush with the casing at the side face (see Fig. 4)”.
With respect to claim 5:	Lu teaches “wherein a cross-section of the casing perpendicular to a main extension direction of the device is quadrangular (see Fig. 4)”.
With respect to claim 7:	Lu teaches “wherein a recess (114) is formed in the carrier at least between two adjacent semiconductor chips (see Fig. 4) and wherein the recess is filled with the casing (paragraph 40)”.

With respect to claim 11:	Lu teaches “wherein only the semiconductor chips closest to the ends of the device are directly connected to the lead frame in an electrically conductive manner (paragraph 34)”.
With respect to claim 12:	Lu teaches “wherein the device is an LED filament (see Fig. 9)”.
With respect to claim 13:	Lu teaches “wherein the lead frame is self-supporting (paragraph 43)”.
With respect to claim 14:	Lu teaches “a method for producing a plurality of devices (method of making 100) comprising the steps of: a) providing a carrier composite (100’) comprising a plurality of device regions (see Fig. 6), said carrier composite comprising a lead frame (110); b) arranging a plurality of semiconductor chips (140) configured to generate radiation (paragraph 34) on the carrier composite (see Fig. 6); c) establishing an electrically conductive connection (180) between the semiconductor chips and the lead frame (paragraph 34); d) forming a casing (170) by means of a molding process (paragraph 42) so that the casing extends continuously over a plurality of device regions and the device regions are surrounded by the casing at least in places along their entire circumference (see Fig. 6); and e) singulating the casing between adjacent device regions (paragraph 42) into the plurality of devices (100), the devices each comprising a portion of the carrier composite as a carrier, a portion of the casing and a portion of the plurality of semiconductor chips arranged on the carrier (see Fig. 4)”.

With respect to claim 17:	Lu teaches “wherein the singulating causes each device of the plurality of devices to: include a portion of the lead frame forming two connecting parts for external electrical contacting of the device (132, 128), with the carrier being surrounded by the portion of the casing at least in places along its entire circumference (see Fig. 4) and the portion of the casing forming a side face of the device at least in places (see Fig. 4); and have traces of material removal on the side face (paragraph 42; the device 100 is made by splitting device 100’ along holes 116; and since material was removed, there are necessarily traces of material removal, such as the remnants of holes 116)”.
With respect to claim 18:	Lu teaches “wherein the lead frame is self-supporting (paragraph 43)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Jiang et al. (US 2017/0227169 A1).
With respect to claim 2:	Lu teaches “the device according to claim 1 (see above)”.
Lu does not specifically teach “wherein the side face of the casing is perpendicular to a front side of the carrier at least in a partial area”.
However, Jiang teaches “wherein the side face of the casing (420) is perpendicular (see Figs. 43E, 44A, 45B) to a front side of the carrier (530) at least in a partial area (see Figs. 43E, 44A, 45B)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the rectangularly cross-sectioned casing with the perpendicular sides of Jiang in order to fit into a clamping portion when serving as the LED filament in a light bulb (Jiang paragraph 332; see Jiang Fig. 45B).

However, Jiang teaches “wherein a cross-section of the casing perpendicular to a main extension direction of the device tapers with increasing distance from the main extension direction (see Fig. 59B)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the tapering cross-sectioned casing of Jiang in order to obtain different illumination effects (Jiang paragraph 449).

Claims 9, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 1, 14 above, and further in view of Sorg (US 2006/0157828 A1).
With respect to claim 9:	Lu teaches “the device according to claim 1 (see above)”.
Lu does not specifically teach “wherein the carrier comprises a molded body formed on the lead frame”.
However, Sorg teaches “wherein the carrier (1) comprises a molded body (100) formed on the lead frame (2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the molded body of Sorg in order to house the LED chips (Sorg paragraph 63).

However, Sorg teaches “wherein the semiconductor chips (16) overlap with the molded body in a plan view on the device (see Fig. 4b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the molded body overlapped by the semiconductor chips of Sorg in order to house the semiconductor chips (Sorg paragraph 63).
With respect to claim 16:	Lu teaches “the method according to claim 14 (see above), wherein adjacent device regions are each connected to one another via at least one web in step a) (see Fig. 6; the webs being the parts of 110 and 112 in between holes 116)”.
Lu does not specifically teach “wherein a casting mold, into which the carrier composite is inserted in step d), mechanically supports the carrier composite in the area of the webs”.
However, Sorg teaches “wherein a casting mold (200), into which the carrier composite is inserted in step d) (see Fig. 5b), mechanically supports the carrier composite (see Fig. 5b) in the area of the webs (2a, 2b)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the device of Lu with the supportive casting mold of Sorg in order to keep the connection areas of the leadframe from being pushed away during the molding process (Sorg paragraphs 78-79).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875